Citation Nr: 0208946	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  93-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to an increased rating for chronic low back 
pain with recurrent muscle spasm, currently rated as 30 
percent disabling.

3.  Entitlement to an increased rating for chronic 
prostatitis, currently rated as 10 percent disabling.

4.  Entitlement to an effective date, prior to June 28, 1991, 
for a total disability rating for compensation purposes on 
the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969, 
and from June 1971 to December 1980.  

In May 1992 the Honolulu, Hawaii Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied entitlement to 
increased ratings for PTSD, chronic low back pain with 
recurrent muscle spasm, and chronic prostatitis were denied.  
In addition, entitlement to a TDIU was granted, effective 
June 28, 1991.  The veteran appealed the increased rating 
issues as well as the issue of entitlement to an earlier 
effective date for a TDIU, prior to June 28, 1991, to the 
Board of Veterans' Appeals (Board).  In August 1995 the Board 
denied an increased rating for chronic low back pain with 
recurrent muscle spasm, and an effective date, prior to June 
28, 1991, for a TDIU.  

The other two increased rating issues were remanded to the RO 
for further action.  The veteran appealed the Board's denial 
of an increased rating for chronic low back pain with 
recurrent muscle spasm and an effective date, prior to June 
28, 1991. to the United States Court of Appeals for Veterans 
Claims (CAVC).  

In a statement received in October 1995, as set forth below, 
the veteran withdrew from his appeal the issues of 
entitlement to increased ratings for PTSD, chronic low back 
pain with recurrent muscle spasm, and for prostatitis. 

In an October 2000 order, the CAVC determined that since the 
claims of increased ratings for PTSD and chronic prostatitis 
were not the subject of a final Board decision, they were not 
part of the current appeal.  
In addition, the CAVC vacated the Board's denial of an 
increased rating for chronic low back pain with recurrent 
muscle spasm and affirmed the denial of an effective date for 
a TDIU, prior to June 28, 1991.  However, in a subsequent 
June 2001 order, the Court also vacated the issue of 
entitlement to an effective date for a TDIU, prior to June 
28, 1991, for consideration of the veteran's claim pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA).  

As final matters, the Board notes that in June 1999, the RO 
denied service connection for right nephrectomy.  The veteran 
was notified of this decision and of his procedural and 
appellate rights, but he has not initiated an appeal.  In 
addition, as noted previously, the veteran has raised the 
issue of entitlement to service connection for impotence as 
secondary to his service-connected back and prostate 
disorders.  The Board refers this issue to the RO for 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  In a written communication received in October 1995, the 
veteran withdrew from appellate status the issues of 
increased ratings for PTSD, chronic low back pain with 
recurrent muscle spasm, and chronic prostatitis.

2.  The veteran's claim for entitlement to a TDIU was 
received on June 28, 1991; evidence subsequent to the May 
1990 final Board decision does not demonstrate entitlement to 
a TDIU prior to June 28, 1991.  


CONCLUSIONS OF LAW

1.  The issues of increased ratings for PTSD, chronic low 
back pain with recurrent muscle spasm, and chronic 
prostatitis are not in appellate status and the Board 
therefore does not have appellate jurisdiction over those 
issues at this time.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.204 (2001).

2.  The criteria for an effective date, prior to June 28, 
1991, for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 23.340, 
3.400, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  


First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
of 2000, 38 U.S.C.A. §§ 5102, 5103.  The record shows that 
the veteran was notified in the May 1992 rating decision; 
November 1992 statement of the case; and in the August 1995 
Board decision of the reasons and bases for the denial of his 
claim.  The Board concludes that the discussions in the 
rating decision, statement of the case, and Board decision, 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA of 2000, 
38 U.S.C.A. § 5103A.  In this case, all pertinent medical 
evidence including VA and private records have been obtained.  

As the only issue on appeal is entitlement to a TDIU, the 
Board finds that further examination is unnecessary as it 
would not show whether the veteran was entitled to a TDIU 
rating prior to the assigned date, but would only show 
current disability status.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 


Increased Rating Claims

Statutory law also provides that appellate review is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  As noted in the introduction, the veteran had 
perfected his appeal as to the issues of increased ratings 
for PTSD, chronic low back pain with recurrent muscle spasm, 
and chronic prostatitis.  

The veteran is afforded the right by regulation to withdraw 
his notice of disagreement and/or his substantive appeal if 
he so wishes.  38 C.F.R. § 20.204.  The essential requirement 
under this regulatory provision is that the veteran indicate 
his desire to withdraw his appeal in writing.  A review of 
the record shows that a written statement was received in 
October 1995 in which the veteran indicated that he was no 
longer interested in pursuing the issues of increased ratings 
for PTSD, chronic low back pain with recurrent muscle spasm, 
and chronic prostatitis.  As such, the veteran withdrew his 
appeal as to those issues.  

The Board notes that although the veteran withdrew his appeal 
of the issue of an increased rating for chronic low back pain 
with recurrent muscle spasm, his representative before the 
CAVC addressed those issues as has his current 
representative.  In addition, the CAVC also addressed the 
issue of an increased rating for chronic low back pain with 
recurrent muscle spasm and remanded that matter to the Board.  
However, as noted, the veteran has the statutory right to 
withdraw his claim after he has submitted a notice of 
disagreement and/or his substantive appeal.  He has done so 
in this case in writing.  The veteran has not at any point, 
in writing, expressed that he did not wish to withdraw these 
issues as he had indicated in the October 1995 statement.  
Accordingly, the issues of increased ratings for PTSD, 
chronic low back pain with recurrent muscle spasm, and 
chronic prostatitis, remain withdrawn by the veteran's 
request.  

Having met the requirements of 38 C.F.R. § 20.204(b),(c), the 
veteran has effectively withdrawn the issues of increased 
ratings for PTSD, chronic low back pain with recurrent muscle 
spasm, and chronic prostatitis, listed on the front page of 
this decision.  Accordingly, since those issues are not 
properly before the Board for appellate review, those issues 
must be dismissed.  38 U.S.C.A. § 7108.


Earlier Effective Date for a TDIU

The veteran's latest claim for a TDIU rating was received on 
June 28, 1991.  The veteran was granted a TDIU by the RO in 
May 1992, and an effective date of June 28, 1991, was 
assigned.  However, the veteran contends that a TDIU is 
warranted from the date of his original claim filed in 1985, 
or at least from one year prior to the assigned effective 
date.  

The veteran's contention misconstrues the law and regulations 
governing finality.  The Board acknowledges that the veteran 
initially filed a claim for entitlement to a TDIU in November 
1985.  However, subsequent to this claim, the Board denied 
entitlement to a TDIU in September 1989 and May 1990.  



The Board denied the veteran's request for reconsideration of 
the May 1990 decision, as it was determined that the decision 
was consistent with the available evidence and applicable 
laws  and regulations. 

When a claim is disallowed by the Board, the claim generally 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A. § 7104 (b).  The exception to this rule is 38 
U.S.C.A. § 5108, which states:  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Masors v. Derwinski, 2 Vet. App. 181, 184 (1992).  
In this case, the RO was presented with a new claim for 
increase on the basis of a TDIU and the evidence in 
conjunction with the new claim was new and material.  
However, this does not mean that the prior decision is to be 
ignored. 

Although the Secretary is required under 38 U.S.C.A. § 5108 
to reopen claims that the Board has previously and finally 
denied when new and material evidence is presented, in this 
case such a reopening could not result in an earlier 
effective date because an award granted on a reopened claim 
may not be made effective prior to the date of receipt of the 
reopened claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii); Lapier v. Brown, 5 Vet. App. 215 (1993).  
Whether the claim is a reopened claim or a new claim, the 
result is the same. 

In the absence of clear and unmistakable error, (CUE), the 
Board may not now look behind the May 1990 decision in the 
instant appeal, as that decision is final as to the evidence 
then of record.  See Schmidt v. Brown, 5 Vet. App. 27 (1993).  
As set forth in a separate decision, the Board has determined 
that there was no CUE in the final May 1990 decision.

In May 1990, service connection was in effect for PTSD, 
evaluated as 50 percent disabling; chronic low back pain with 
recurrent muscle spasm, evaluated as 30 percent disabling; 
glaucoma, evaluated as 10 percent disabling; chronic 
prostatitis, evaluated as 10 percent disabling; retention 
cyst, right maxillary sinus, evaluated as noncompensable; and 
residual scars from shell fragment wounds, scar, right hip 
and foot, evaluated as noncompensable.  The veteran's 
combined disability evaluation was 70 percent.  The evidence 
revealed that he had a high school education, an Associate of 
Arts degree in Business, and work experience as a store 
manager and in insurance sales.  It was reported that he had 
not worked in many years. 

Subsequent to May 1990, VA outpatient treatment records from 
March 1989 to August 1990, noted that the veteran complained 
of burning and watery eyes due to his glaucoma and requested 
a renewal of his medication.  In May 1990, the veteran 
complained of mid-epigastric burning sensation due to the 
medication for his service-connected prostatitis and back 
disability.  

Examination of the back at this time showed the spine was 
nontender, the paraspinal muscles were without spasm, 
anterior flexion was to 45 degrees, and lateral flexion was 
to 30 degrees.  The prostate was large and slightly boggy, 
but no nodules or masses were found.  The diagnoses included 
back pain and recurrent prostatitis.  In July 1990, a 
genitourinary examination indicated a probable inflamed 
prostate.  The veteran's prostatitis was associated with 
frequency, retention, dysuria, occasional pyuria, hesitancy, 
incontinence, with occasional bacteria.  He also complained 
of back pain. 

VA outpatient treatment records from June 1991 to October 
1991, noted that the veteran underwent physical therapy for 
back and shoulder pain.  In July 1991, he was seen at the 
mental health clinic for depression and PTSD.  He complained 
that he may be sleeping too much.  VA outpatient treatment 
records during this time noted he stated that his prostatitis 
flares approximately once a month.  In September 1991, he had 
no complaints about his eyes, and felt that the physical 
therapy and ultrasound were helping his back.  The assessment 
was chronic low back pain, stable.  He reported that his 
prostatitis caused sleep impairment due to pain. 

The Vet Center submitted a summary of treatment from October 
1988 to February 1992.  In 1992, it was noted that the 
veteran experienced PTSD that was chronic and severe with an 
almost total isolation from the community as well as totally 
incapacitating symptoms that prevented him from functioning 
as a productive adult and a demonstrated inability to obtain 
and retain employment.  It was noted that in the 12 years 
since the veteran's discharge, he had been employed for a 
total of 7 months.  It was noted that for the first year and 
a half of treatment, he was seen monthly on an individual 
basis as he was unable to tolerate the stimulation of the 
Vietnam related "cues" at the Center.  

Beginning in 1990, the veteran came to the Center on a weekly 
basis and was noted as experiencing severe sleep 
disturbances, intrusive thoughts, nightmares, significant 
levels of guilt and grieving, and chronic depressive 
features.  It was concluded that his adjustment patterns 
following combat and after discharge from the military 
reflected overwhelming levels of disruption in social, 
marital, and occupational functioning.  It was noted that 
vocationally, he was totally incapacitated, and was in no 
condition to obtain or retain employment in any form.  

Recently, additional medical evidence has been submitted 
consisting of VA records dated in 1997 and 1998, but these 
records do not pertain to the veteran's employability status 
prior to June 28, 1991.  

Under applicable schedular criteria, a TDIU may be assigned 
when the veteran has a combined service- connected disability 
rating of at least 70 percent, with at least one service-
connected disability rated at least 40 percent or more, "when 
the disabled person is, in the  judgment of the rating 
agency, unable to follow a substantially gainful occupation."  
38 C.F.R. § 4.16(a); see 38 C.F.R. §§ 3.340(a), 3.341, 4.15, 
4.18.  Further, a TDIU will be assigned "when there is 
present any  impairment in mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. § 3.340(a).  

Based on the above evidence, the RO granted entitlement to a 
TDIU, effective June 28, 1991.  This date was noted as the 
date the veteran's claim was received, subsequent to the 
Board's 1990 final decision denying entitlement to a TDIU.  

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
However, as to claims for increased disability, the earliest 
effective date is that which is factually ascertainable that  
an increase in disability had occurred if the claim is 
received within 1 year from such date; otherwise, the 
effective date is the date of receipt of claim.  38 C.F.R. §  
3.400(o)(1)(2). 

The veteran and his representative argue that an earlier 
effective date for TDIU, prior to June 28, 1991, is warranted 
because the veteran requested reevaluation of his claim in 
July 1990, within months of the Board's final decision in May 
1990.  The veteran and his representative advanced that a May 
1987 private medical opinion of Dr. AHM (initials) showed 
that the veteran was unable to work.  In addition, a February 
1992 Vet Center record stated that the veteran was 
unemployable and had been treated there since 1988.  The 
representative argued that the earlier Vet Center records 
were not obtained and should have been obtained.  They 
maintain that an earlier effective date of at least June 28, 
1990, one year prior to the date of claim is warranted.  It 
is asserted that the veteran is entitled to the benefit of 
the doubt in this matter; however, the Board does not agree 
that doubt is raised here.  

The evidence of record as discussed above does not present a 
basis for a grant of a TDIU prior to June 28, 1991.  Although 
there is evidence that the veteran is currently unemployable, 
none of this evidence indicates that he was unemployable 
prior to June 28, 1991.  The fact that he has been only 
intermittently employed, at best, since 1980 is not 
sufficient to demonstrate that he was "unemployable" within 
the meaning of the pertinent laws and regulations.  




The Board notes that the February 1992 Vet Center record 
referred to by the veteran and his representative included a 
medical opinion that the veteran was currently unemployable.  
Although this record indicated that the veteran had been 
unemployed for the past 12 years, the opinion did not 
specifically opine as to when he became unemployable within 
the meaning of pertinent VA law and regulations.  

As noted, the May 23, 1990 decision of the Board is final.  
The Board may not, in the absence of CUE in the May 1990 
decision, assign an effective date prior to May 23, 1990.  
Currently, entitlement to a TDIU has been established 
effective June 28, 1991, the date of the current claim for a 
TDIU.  As noted, pursuant to VA law and regulation, an 
effective date up to one year prior to June 28, 1991, may be 
assigned in certain circumstances.  

The records of Dr. AHM were considered in conjunction with 
the Board's prior May 1990 final decision.  The Board is not 
reconsidering those records as the basis for an earlier 
effective date for a TDIU.  The Board previously determined 
that those records along with the other evidence of record 
did not establish entitlement to a TDIU at the time of the 
May 1990 decision.  Currently, the Board is reviewing the 
medical records submitted in conjunction with the new claim, 
as previously set forth.  

In this case, the prior Board decision is final, and the 
Board finds no subsequent claim for the benefit which was 
received, or can be construed to be received, prior to June 
28, 1991.  Furthermore, there is no evidence subsequent to 
the Board decision and the veteran's claim in June 1991, that 
shows an increase in disability.  In essence, the RO 
recognized that a new claim had been filed after a final 
adjudication, that new evidence had been submitted, and that 
the evidence did not demonstrate entitlement prior to the 
date of claim.  Therefore, the RO assigned the earliest date 
possible, the date of claim.  Accordingly, there is no doubt 
to be resolved and an earlier effective date may not be 
established.   


ORDER

The issues of increased ratings for PTSD, chronic low back 
pain with recurrent muscle spasm, and chronic prostatitis are 
dismissed.

Entitlement to an effective date, prior to June 28, 1991, for 
a TDIU, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

